DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
“configured to be relatively flat” is contrary to the ordinary understanding of “an extraneous portioned reservoir configuration formed into a body to cover a user’s hand…having a single reservoir cavity” and how the towel is capable of being folded, wrapped, twisted and rolled…in a mitt configuration and simultaneously laid out open and flat”.  Note simultaneous is considered a condition “at the same time”.  The intended scope is unclear.  Note also that relative terms require clear ranges for understanding including cover a user’s hand or tool (1:3), encompasses a user’s hand (1:7-8); “excess of material” (2:1) hands and tools have different dimensions – thus defining a device by generic examples prevents a clear understanding of the metes and pounds of what is covered. 
Claims 2, 5 and 7-8 are each directed towards “The mitt of claim 1” however the mitt is only a recited configuration of the towel of claim 1.  Consistency between terms provides clarity.  For example, Claim 1 “A wiping mitt…”
While features of an apparatus may be recited either structurally or functionally, claims directed towards an apparatus must be distinguished from the prior art in terms of structure rather than function.  The various recitations of how the device is used ie. encompasses a user’s hand, inserted finger, etc. do not generally define the device but rather its use.  Note a towel formed into a mitt seems to be a towel structure which is converted into a mitt.  Positively reciting the device elements is suggested for clarity e.g. “A cleaning mitt comprising…”
Side edges are generally understood for a towel however not necessarily clearly presented for a mitt, folded, or wrapped configuration.  Furthermore it is unclear what is considered an “open exterior side for the user” (3:4), how an outer edge is closed (3: 5) or what is intended by “all outer sides open to a seamless material” (3:5-6); open sides (5:2).
Regarding claim 4, note that a proper dependent claim must include all of the limitations of a claim from which it depends; see MPEP 608.01(m-n). Dependent claims directed to only single elements of a preceding claim present clarity issues in that the intended scope of the claim does not include other recited elements ie. only the reservoir of claim 1 (4:1).
While a means for grasping might be considered an inner edge as described in the Specification, it is not clearly directed to a corner element and/or a single point of a seamless construction provided with a separate means. Note that the means is described as a fastened edge; see Specification pg. 3, para. 3.  Therefore the “means” is considered indefinite due to invoking 35 USC 112(f) and not being directly related to identifiable corresponding structure within the Specification.  
	Regarding claim 8, the alternatives are unclear.  It is suggested to include “or” or “and” to present either alternates or a combination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7-8 are rejected, as best understood, under 35 U.S.C. 102(a)1 as being anticipated by Hong (US 2011/0209296).
Hong discloses a wiping and cleaning towel configured to be a mitt, relatively flat (at 43) and having an extraneous portioned reservoir 41 formed away from side edges which remain open such that a user might place tool 30 (or hand) into; see figure 6.  The towel is of a flexible material capable of folding, wrapping in a taut condition, etc. as claimed; para. 4; 41.
Regarding claim 4, the point of the reservoir is considered a means as best understood.
Regarding different materials and shapes (rectangular) see patches/material 42 (22) in fig. 6; para. 34.

Claims 1-5 and 7-8 are rejected, as best understood, under 35 U.S.C. 102(a)1 as being anticipated by Varon (US D470,704).
Varon discloses a seamless wiping mitt 1 comprising a relatively flat portion a pointed single reservoir cavity formed from extraneous material and away from side edges; see figure 1.  The mitt is considered fully capable of cleaning use with a user’s hand and finger inserted therein and to be be laid out flat as best understood.  Single reservoir cavity is considered a single point grasping means.  Sides are considered open and of a formed square material.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected, as best understood, under 35 U.S.C. 103 as being unpatentable over Varon (US D470,704) in view of Ferdenzi (US Des.418,954).
Varon is considered to provide a generally projecting pointed cavity however does not provide an opening as claimed.  Ferdenzi teaches a cleaning mitt comprising an open ended pointed cavity capable of use for hand and finger insertion.  It would have been obvious to one of ordinary skill in the art to provide an open pointed (single) cavity as taught by Ferdenzi in the invention to Varon in order to expel liquids from the interior.  
Response to Arguments
Applicant's arguments filed 1/19/21 have been fully considered but they are not persuasive.  Issues remain with the clarity of the claims.  Again as previously discussed see MPEP 608.01(m-n); claim drafting guidance; claim formatting of cited US patents.
It is uncertain how the invention is intended to be defined being formed and then laid out flat are two different conditions – not considered simultaneous.  The statement identifying the mitt and towel referred to are two in one, and the formation of the towel or mitt is interchangeable is not understood.  An apparatus claim should clearly define the elements that make up the apparatus not how it might be formed or used.  Note again that figure B2 is considered representative of the claimed device however it is not clear how the pointed reservoir cavity is established with open sides capable of being layed out flat.  Note also the title of the invention refers to an L shape half mitt.  A towel with a reservoir away from the sides is not understood to correlate to the title.
The claims, as best understood, are not considered to distinguish a novel device over the prior art.  Claim structure must be organized and correlated in such a manner as to present a complete operative device. 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also towesl of Banamy; Bridges; laid out flat mitts of Jarosinski and Storandt; L shape mitt of Woodard; pointed mitt of Sandusky; etc.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
This action is a Final Rejection and is intended to close the prosecution of this application. Applicant’s reply under 37 CFR 1.113 to this action is limited either to an appeal to the Patent Trial and Appeal Board or to an amendment complying with the requirements set forth below; see also MPEP 714.12.
If applicant should desire to appeal any rejection made by the examiner, a Notice of Appeal must be filed within the period for reply identifying the rejected claim or claims appealed. The Notice of Appeal must be accompanied by the required appeal fee.
If applicant should desire to file an amendment, entry of a proposed amendment after final rejection cannot be made as a matter of right unless it merely cancels claims or complies with a formal requirement made earlier. Amendments touching the merits of the application which otherwise might not be proper may be admitted upon a showing a good and sufficient reasons why they are necessary and why they were not presented earlier.  Such an amendment is usually considered a proper submission to be entered in a Request for Continued Examination under 37 CFR 1.114; see MPEP 706.07(h). 
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R HARMON whose telephone number is (571)272-4461.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571 272 7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R HARMON/Primary Examiner, Art Unit 3649